DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Pursuant to Applicant’s December 9, 2021 Amendment, Applicant cancelled claims 2, 10 and 12, while adding claim 16.  Thus, claims 1, 3-9, 11 and 13-16 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	Applicant’s drawings submitted January 31, 2019 are acceptable.

Specification
5.	Applicant’s corrections to the specification submitted December 9, 2021 are acceptable.

Claim Rejections - 35 USC § 112
6.	No rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is warranted, pursuant to Applicant’s December 9, 2021 Amendment and REMARKS.

Claim Rejections - 35 USC § 101, § 102 and 103
7.	No rejection under 35 U.S.C. 101, 102 and 103 is warranted, pursuant to Applicant’s December 9, 2021 Amendment and REMARKS.  Applicant’s REMARKS in juxtaposition to the claims are convincing with regards to the previous 101 and 103 rejections.  However, it is noted that the reference to claims 1-15 from the REMARKS is taken as inadvertent typographical errors where referenced.  It would appear Applicant’s counsel meant to reference claims 1, 3-9, 11 and 13-16 in these instances, as these are the pending claims.  As such, this is the way the Examiner construed the meaning to be.

8.	A further pertinent reference of interest is noted on the attached PTO-892.

9.	Applicant’s Information Disclosure Statement (IDS) submitted December 17, 2021 has been reviewed.  Note the attached IDS.

Allowable Subject Matter
10.	The following is an examiner’s statement of reasons for allowance: Applicant’s application has been reviewed.  Subsequently, claims 1, 3-9, 11 and 13-16 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.
Claims 1, 3-9, 11 and 13-16 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789